Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the final Office Action for the serial number 16/481,344, POLE CLAMP ASSEMBLY FOR MEDICAL DEVICES, filed on 7/26/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4, line 3, “selectively reside” should be changed to ---selectively reside therein--- for clarification.
	Claim 12, lines 1-3, “wherein the hub face defines at least one recess circumferentially arranged around the fastener hub aperture.” is indefinite because it is not clear how one recess has the ability of circumferentially around the fastener hub aperture.
	Claim 14, lines 1-2, “wherein a longitudinal axis of the docking member body is at an obtuse angle relative to the hub face.” is indefinite because the hub face is at 90 degrees from the docking member body (not more than 90 degrees from the docking member body).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 7,556,616 to Fathallah et al.
	Fathallah et al. teaches a pole clamp (22) comprising a fastener hub (72) and a docking member comprising a hub portion (74) and a docking member (16A).  The hub portion configured to selectively coupled to the fastener hub of the pole clamp.  The docking member body is being formed as a portion of a projection (118) and the docking member body includes tab (see drawing below).  The pole clamp includes a locking mechanism (80) and the locking mechanism is shiftable between a non-engaged position in which the docking member is rotatable relative to the pole clamp and an engaged position in which rotation of the docking member relative to the pole clamp is inhibited. The locking mechanism is biased towards the engaged position.  The docking member includes at least one recess into a portion of the locking mechanism can selectively reside therein.  The projection comprising a first end surface, a bottom surface, at least one side surface and a top surface.  The tab is operably coupled to the at least . 


    PNG
    media_image1.png
    1035
    1092
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1034
    1230
    media_image2.png
    Greyscale


Allowable Subject Matter
Claim 16 is allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        7/23/21